Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 23, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  163147(36)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  LIVINGSTON COUNTY HOCKEY                                                                                            Justices
  ASSOCIATION, INC.,
           Petitioner-Appellant,
                                                                    SC: 163147
  v                                                                 COA: 352715
                                                                    Tax Tribunal: 18-000021-TT
  TOWNSHIP OF GENOA,
             Respondent-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of respondent-appellee to extend the time
  for filing its answer to the application for leave to appeal is GRANTED. The answer will
  be accepted as timely filed if submitted on or before July 29, 2021.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 23, 2021

                                                                               Clerk